ON WRIT OF CERTIORARI FOURTH CIRCUIT COURT OF APPEAL
PER CURIAM.1
The trial court issued a writ of mandamus directing the defendant, Erroll Williams, as the tax assessor for the Third Municipal District, Parish of Orleans, to enter a homestead exemption on property occupied by the plaintiffs pursuant to a residential bond for deed contract. In doing so, the trial court relied upon La.R.S. 9:2948, which extended the homestead exemption from ad valorem taxes to the buyer under a bond for deed contract.
The defendant appealed and the Louisiana Fourth Circuit Court of Appeal reversed, declaring La.R.S. 9:2948 unconstitutional. Plaintiffs request review of the court of appeal’s decision. Because the constitutionality of a state statute was placed at issue, the Louisiana Attorney General also sought review, and these matters were consolidated by this court.
In light of our recent decision in Michael Wooden, Tax Assessor of Morehouse Parish v. Louisiana Tax Commission, 94-2481 (La. 2/20/95); 650 So.2d 1157, wherein La.R.S. 9:2948 was declared unconstitutional as viola-tive of La. Const. Art. VII, §§ 20 and 21, we grant these writs, treat them as appeals under La. Const. Art. V, § 5(D)(1), and affirm the judgment of the Louisiana Fourth Circuit Court of Appeal.
AFFIRMED.

. Dennis, J., not on panel. Rule IV, Part 2, § 3.